DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 02/03/2021.   Claims 1-7, 9-13 are pending in the application. As such, Claims 1-7, 9-13 have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
3.         Applicant’s amendments and remarks with respect to Claims 1-7, 9-13 have been fully considered.  In view of Applicant’s amendments directed to Claims 1, 10, 11, 12, and 13, the previous rejections over Claims 1-7, 12-13 rejected under 35 U.S.C. 102 have been correspondingly reconsidered and withdrawn in this Office Action.  As such, Claims 1-7, 9-13 have been examined.
	Further, in view of Applicant’s amendments and remarks with respect to Claim 13, the previous rejections of said Claim 13 under 35 U.S.C. 101 have been correspondingly reconsidered and withdrawn in this Office Action. 
Allowable Subject Matter
4.       Claims 1-7, 9-13 are allowable over the prior art of record for at least the following rationale.  
Notwithstanding, the teachings of Cakir et al., (E. Cakir, T. Heittola, H. Huttunen and T. Virtanen, "Polyphonic sound event detection using multi label deep neural networks," 2015 International Joint Conference on Neural Networks (IJCNN), Killarney, 2015, pp. 1-7, doi: 10.1109/IJCNN.2015.7280624. (Year: 2015)), hereinafter referred to as CAKIR, disclose as follows:

    PNG
    media_image1.png
    958
    692
    media_image1.png
    Greyscale
CAKIR discloses, see e.g., how “… to use multi label feed-forward deep neural networks (DNN) for polyphonic sound event detection…encoding the problem as a multi task with label learning no limitations to the number of simultaneous events…DNN can use different sets of its hidden units to model multiple simultaneous events in a given time instance, benefiting from a different nature of nonlinearity… DNNs are composed of an input layer, multiple layers of hidden units with nonlinear activation functions and an output layer…” Furthermore, CAKIR discloses, see e.g., sections where input vector hk-1 and coefficient vectors Wk correspond to matrix product Wk hk-1 and where non-linea r function f( . ) is applied element wise,  and further “…Maxout function…for hidden layers and logistic sigmoid function (bounded between 0 and 1) for output layer are used as activation functions in DNN structure…Maxout is a piecewise linear activation function which can be seen as a generalization of rectified linear units…” (CAKIR et al., §§ I, II, III, Figs. 3, 4). 
Nevertheless, said provided teachings in CAKIR are found to fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations in independent Claims 1, 10, 11, 12, and 13 as specifically recited.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marchi et al., (E. Marchi, F. Vesperini, F. Weninger, F. Eyben, S. Squartini and B.Schuller, "Non-linear prediction with LSTM recurrent neural networks for acoustic novelty detection," 2015 International Joint Conference on Neural Networks (IJCNN), Killarney, 2015, pp. 1-7, doi: 10.1109/IJCNN.2015.7280757. (Year: 2015)), hereinafter referred to MARCHI. MARCHI comprises an acoustic detection system based on non-linear predictive denoising autoencoders, and where a reconstruction error between the input and the output of the autoencoder
is used as activation signal to detect audio events, (See e.g., MARCHI, Abstract). 
Please, see PTO-892 for more details. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached 
7.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656